DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/397,357, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed Application fails to provide support for a user interface having schedule-setting interface circuitry, and a memory configured to store computing models, each of which defines a set of matching orientation changes associated with a single wearable device under a respective one of at least two-full body training types, the sets of matching orientation changes sharing a common determination vector associated with the single wearable device. As such, the priority date of the current claims is 21 August 2017.
Claim Objections
Claims 1, 4, 8, and 15 are objected to because of the following informalities: The last sentence in each of claims 1 and 15 should be amended to add the term “being” before the term “attained”; the phrase “the selected one of the computing models corresponding to the current training type” in claim 4 should be amended to read “the selected one of the computing models associated with the current training type” as claim 1 uses the phrase “associated with” when selecting a computing model; the term “circuitry” should be added after the term “interface” in line 1 of claim 8 as claim 1 recites the phrase “schedule-setting interface circuitry”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 15 recite the phrase “a common determination vector”. It is unclear what is meant by this phrase. A review of the Specification has failed to provide any clarity or guidance as to what a common determination vector is. For this examination, any algorithm used to determine a motion reading will be interpreted as meeting the limitation. As in the parent application (Application No. 15/681,661), the Examiner suggests deleting the term “determination” from the phrase. Claim 2 recites the phrase “the target training count” in line 1. There is insufficient antecedent basis for this phrase in the claim. Claim 2 also recites the phrase “the orientation change associated with the single wearable device” in lines 3-4. Claim 1 recites computing an orientation change of the single wearable device. As such, the phrase “the orientation change associated with the single wearable device” lacks proper antecedent basis. The Examiner suggests amending the phrase in claim 2 to read “the orientation change of the single wearable device”. The same suggestion applies to claims 3, 4, 16, 17, 18, . Claim 3 recites the phrase “the orientation change computed during the target training time” in lines 4-5. This phrase lacks proper antecedent basis. The Examiner suggests amending the phrase to read “an orientation change computed during the target training time”. The same suggestion applies to claim 17. Claim 3 recites the phrase “the matching orientation change during the target training time”. This phrase lacks proper antecedent basis. Claims 4 and 18 recite incrementing an accumulated trigger count if a comparing result “corresponds to the determination threshold”. It is unclear what is meant by “corresponds to the determination threshold”; what condition needs to be satisfied for the comparing result to “correspond to” a threshold? Clarification is requested. Claims 4 and 18 further state that a freeze condition corresponds to consecutive “positive” comparing results. It is unclear what is to be considered a “positive” comparing result, and what condition would need to be satisfied for the freeze condition to “correspond to” consecutive positive comparing results. Claim 17 recites the phrase “the target training time” in line 1. This phrase lacks proper antecedent basis. Claim 17 recites the phrase “the set of matching orientation changes during the target training time”. This phrase lacks proper antecedent basis. Claim 22 recites “wherein providing the schedule of training types to the user”. This phrase lacks proper antecedent basis as neither claim 22 nor claim 15 positively recites providing a schedule of training types to a user. The Examiner suggests amending line 4 of claim 15 as follows: “providing a schedule of training types to the user”. Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Figure 1 of DePietro et al.’704 (US Pub No. 2014/0163704 – cited by Applicant) discloses a system, the system comprising: a wearable device configured to be worn by a user (page 5, section [0042]), the wearable device including an inertial sensor having inertial sensor circuitry configured to report motion readings based on motion of the inertial sensor (see ABSTRACT, page 1, section [0017] – page 2, section [0021]); a memory configured to store computer models, each of which defines a set of matching orientation changes associated with the wearable device under a respective one of at least two full-body training types, the sets of matching orientation changes sharing a common vector associated with the wearable device (page 2, section [0021] – page 3, section [0025] teach different sets of matching characteristics for different types of exercises); and a processor, having processor circuitry, configured to: obtain the motion readings reported from  the motion sensor and corresponding to the training types (page 2, section [0021] – page 3, section [0025]); receive a schedule of training types and a target status of a target training count or a target training time corresponding to each of the training types (page 3, section [0028]); determine the current training type based on the schedule of training types (inherent); select one of the computing models based on the current training type and compare the set of matching orientation changes corresponding to the current training type and the motion readings until a target status has been attained for the current training type (page 2, section [0021] – page 3, section [0025], page 3, sections [0027-0028] and [0030], and page 4, sections [0033-0035]); select a next training type based on a schedule of training types (page 3, section [0028]); select another one of the computing models based on the next training type (page 2, section [0021] – page 3, section [0025]); determine activity information associated with the training types (page 2, section [0021] – page 3, section [0025] – elapsed time, pace, force required to perform exercise, calories burned, heart rate, etc.); and compute an exercise amount of the user based on the target status, the activity information, and the training types (page 2, section [0021] – page 3, section [0025] – elapsed time, pace, force required to perform exercise, calories burned, heart rate, etc.). It is noted that the full-body training types taught by DePietro et al.’704 (squats, pull ups, push ups, etc.) are each exercises associated with the upper body and the lower body of the user. Rider et al.’394 (US Pub No. 2017/0173394 – cited by Applicant), and Raghuram et al.’302 (US Pub No. 2016/0058302 – cited by Applicant) each teach user interfaces and schedule-setting interfaces configured to manage user-specific workouts, wherein particular algorithms for activity determination data are selected based on the type of workout.
Figures 11-14 of Olrik et al.’934 (US Pub No. 2005/0202934 – cited by Applicant) disclose a user interface having a notification device and a schedule-setting interface, the schedule-setting interface being configured to provide a schedule of training types and being configured to allow a user to select a desired training type (e.g. cycling, running, rowing, stepping, powerwalking), and the notification device being configured to provide a notification (desirable heart rate as seen in Figure 12, training type, training goals as seen in Figure 24). Olrik et al.’934 teaches that its user interface and schedule-setting interface help generate personalized exercise programs for a user, and guide the user through the exercises in the generated program (see ABSTRACT).
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, a system comprising a processor having processor circuitry configured to compare a set of matching orientation changes corresponding to a current training type and an orientation change of a single wearable device with respect to a determination threshold until a target status associated with the current training type has been attained, in combination with the other claimed elements. None of the prior art teaches or suggests, either alone or in combination, a method comprising performing the step described above, in combination with the other claimed steps.
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791